Catron, Ch. J.
delivered the opinion of the court.
Was the foregoing excuse for not prosecuting the ordinary remedy by appeal, sufficient? The great object is not to incur ruinous costs in litigating small matters; wherefore the parties must be compelled to appear before the justices and there end the controversy. Were this party permitted to say he did not know the time and place of trial when he was plaintiff, and make this an excuse for heaping on Wheaton the costs of court, it is difficult to conceive an excuse not sufficient to bring up the cause by certiorari. We deem the excuse offered for not attending the trial, investigating Wheaton’s cross demand, and appealing if plaintiff was injured, wholly insufficient. Reverse the judgment of the circuit court, and affirm that of the county court.
Judgment reversed.